Title: From George Washington to John Brent, 17 December 1788
From: Washington, George
To: Brent, John



Sir,
Mount Vernon December 17. 88

 Enclosed is a Bill of Lading for 50 Bibs of flour which I have shipped on board of your Sloop, and would wish you to dispose of for me upon the best terms you can. From the proceeds thereof you will please to receive the Amount of your Account of £20.1.9 for freight of Shingles—pay Thomas Newton Junr Esqr. £25.15.9 for 64,450 Shingles @ 8/ per M—and after deducting what charges may arise from the flour, if you can so accommodate it as to have the balance passed to my Credit in Account with Colo. Fitzgerald it will save the trouble of remitting it to me.
As the sale of this flour is the only means which I at present have to discharge these accounts you will dispose of it as speedyly as may be. I am Sir Your Obedt Hble Sevt

Go: Washington

